DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darnell (US 2001/0019817).
Darnell shows a fixture plate at (114 in Fig. 2C) comprising: a base having a contact face (top of 114 in Fig. 2C) configured to support a dental model having a material formed thereon (Fig. 2C), the material comprising an aligner material portion and an excess material portion(not positively recited, however Fig. 2C shows this); one or more channels formed in the contact face (at 116 and other channels in Fig. 2C); and a bore extending through the base from a bottom opening to the contact face (from 120 to 116 for instance), wherein a portion of the bore located along the bottom opening is configured to couple with a hose of a vacuum system configured to generate a suction force at the contact face via the one or more channels (120 goes to vacuum source via hose); wherein the suction force is applied to the dental model and at least part of the excess material portion to retain the dental model and the material formed thereon against the contact face (capable of performing this function as shown in the Figures).  With respect to claim 7, wherein the portion of the bore located along the bottom opening is configured to be rotatably coupled to the hose such that the base can rotate relative to the hose while maintaining the suction force (capable of being rotatably coupled since the hose itself is not positively recited, though rotational hose connections are very well known in the art).
System claims 8 and 16 are rejected similarly to the above where the hole is centered (Fig. 2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell in view of Wen (US 2006/0127858).
Darnell discloses the device as previously described above, but fails to show including protrusions within apertures in the shape of a pin or bar to interface with the dental model.
Wen similarly teaches a dental model mounting plate wherein the model is registered by a plurality of protrusions being pin or bar shaped (Fig. 2, 4-5, 7).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Darnell’s plate by incorporating the registration protrusions of Wen in order to ensure proper and repeatable registration of the model with the mounting plate.

Claim 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell in view of Faunce (US 4,270,892).
Darnell discloses the device as previously described above, but fails to show an o-ring arranged on or partially within the contact face and surrounding an area of the contact face comprising the one or more channels, the O-ring configured to provide a seal between the contact face and at least one of the dental model and at least part of the material formed on the dental model.
Faunce similarly teaches a dental model holder/laminator wherein an o-ring is provided for sealing between faces of the system and/or faces of the model material/contact face (at 134 in Fig. 4-5, 7 shaped as an o-ring; or alternatively 100 in Fig. 4-5, but rearranged to be between the model and contact face to similarly provide a strong seal).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Darnell’s device by including the o-rings as taught by Faunce in order to provide improved sealing between the components while a vacuum is applied.

Claims 9-10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell in view of Sirovskiy et al. (US 2018/0263730).
Darnell discloses the device as previously described above, but fails to show a CNC cutting tool configured to trim the material thermoformed to the dental model.
Sirovskiy similarly teaches a dental model and holder with thermoforming material that is subsequently cut by a CNC cutting tool (Fig. 7).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Darnell’s system by including the cutting tool as taught by Sirovkiy in order to automate trimming of the aligner and improve fidelity over conventional manual trimming means.
Apparatus claim 17 is rejected similarly to the above.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell/Sirovskiy as applied to claim 17 above, and further in view of Wen.
Darnell/Sirovskiy discloses the device as previously described above, but fails to show the protrusions.
Wen similarly teaches a dental model mounting plate wherein the model is registered by a plurality of protrusions being pin or bar shaped (Fig. 2, 4-5, 7).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Darnell/Sirovskiy’s plate by incorporating the registration protrusions of Wen in order to ensure proper and repeatable registration of the model with the mounting plate.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Darnell/Sirovskiy as applied to claim 17 above, and further in view of Faunce.
Darnell/Sirovskiy discloses the device as previously described above, but fails to show the o-ring details.
Faunce similarly teaches a dental model holder/laminator wherein an o-ring is provided for sealing between faces of the system and/or faces of the model material/contact face (at 134 in Fig. 4-5, 7 shaped as an o-ring; or alternatively 100 in Fig. 4-5, but rearranged to be between the model and contact face to similarly provide a strong seal).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Darnell/Sirovskiy’s device by including the o-rings as taught by Faunce in order to provide improved sealing between the components while a vacuum is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772